           Case 8:21-mj-00304-DUTY Document 1 Filed 04/29/21 Page 1 of 19 Page ID #:1


AO 91 (Rev. 11/11) Criminal Complaint(Rev. by USAO on 3/12/20)               ❑Original    ❑Duplicate Original


       L ODGED                              UNITED STATES DISTRICT COURT
   c cFrtic us.o~timr~rcouRr
                                                                                                          FILED
        4/29/2021                                            for the                             c~.exx,cs.uisnucr comer
CI:NTRgL U15TRIC'T OF l'ALIFOR4I.A
At~:.-- _ .- c.a
                   __ ._ n~er~.mr
                                                  Central District of California                 04/29/2021
                                                                                               CEV"IRAL WSIFUCT OF CALIFORNIA
                                                                                                 BY:    M.B.        DEPl-17'
  United States of America

                              v.

  PEDRO CUAHTEMOC ALVAREZ
  MARCELINO,aka "Pedro Alvarez," and
                                                                       Case No. g:21-mj-00304-DUTY
  ABRAHAN CONTRERAS-RODRIGUEZ,

                              Defendants)


                                          CRIMINAL COMPLAINT BY TELEPHONE
                                         OR OTHER RELIABLE ELECTRONIC MEANS

              I,the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date of April 28, 2021 in the county of Orange in the Central District of California, the

defendants) violated:

                   Code Section                                        Offense Description

                   21 U.S.C. § § 841(a)(1),(b)(1)(A)(viii)             Possession with Intent to Distribute
                                                                       Methamphetamine

              This criminal complaint is based on these facts:

               Please see attached affidavit.

              ❑x Continued on the attached sheet.
                                                                                         /s/
                                                                                     Complainant's signature

                                                                            Michael Rodriguez, HSl Special Agent
                                                                                   Printed name and title
  Attested to by the applicant in accordance with the requirements of Fed. R. Cr' . P .1 by to hon

   Date:                             4-29-2021
                                                                                         Judge's signature


  City and state: Santa Ana, California                                   Hon. John D. Early, U.S. Magistrate Judge
                                                                                      Printed name and title
 AUSA: G. Kong 213-479-1743
Case 8:21-mj-00304-DUTY Document 1 Filed 04/29/21 Page 2 of 19 Page ID #:2




                                w t~r~rr~ ~w a rten




      I, Michael Rodriguez, being duly sworn, declare and state

as follows:

                           I.   INTRODUCTION

     1.      I am a Special Agent ("SA") with the U.S. Immigration

and Customs Enforcement, Homeland Security Investigations

("HSI") since August 2018.      I have received extensive training

in the methods and operations common to individuals and

organizations that illegally import, possess, and distribute

narcotics.    I am currently assigned to the HSI Santa Ana Gang

and Narcotics Investigations Group (~~GNIG")               GNIG is made up of

HSI agents who investigate criminal street gangs and other

large-scale criminal organizations, such as drug-trafficking

organizations, on both the street and transnational level.

     2.     Prior to joining HSI, I was a Police Officer for

approximately 11 years with the Lansing, Illinois Police

Department (~~LPD")    As part of my duties at LPD, I was a Police

Detective for approximately five years.               I investigated criminal

cases, which included homicide, robbery, burglary, and narcotics

cases.    I was also a Field Training Officer and part of my duty

was to train new police officers to investigate narcotics cases.

I hold a Bachelor's degree in Information Systems from Illinois

State University.

     3.    I have specialized training and experience in

investigations of narcotics trafficking and criminal street

gangs.    During my tenure as a Police Officer, as well as an HSI

agent, I have conducted and participated in numerous
Case 8:21-mj-00304-DUTY Document 1 Filed 04/29/21 Page 3 of 19 Page ID #:3




investigations of criminal activity, specifically including

narcotics trafficking.     I have personally been involved in the

use of electronic and physical surveillances, the use of

informants, undercover operations, and the preparation and

execution of arrest and search warrants.

                       II. PURPOSE OF AFFIDAVIT

     4.      This affidavit is made in support of a criminal

complaint against Pedro Cuahtemoc ALVAREZ MARCELINO (~~ALVAREZ")

and Abrahan CONTRERAS-RODRIGUEZ ("RODRIGUEZ") for a violation of

21 U.S.C. ~~ 841(a)(1), (b)(1)(A)(viii) (Possession with Intent

to Distribute 50 Grams or More of Methamphetamine) on or about

April 28, 2021.

     5.      The facts set forth in this affidavit are based upon

m y personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint and

does not purport to set forth all of my knowledge of or

investigation into this matter.      Unless specifically indicated

otherwise, all conversations and statements described in this

affidavit are related in substance and in part only.

                   III. STATEMENT OF PROBABLE CAUSE

     6.    Beginning in January 2021, HSI and the Costa Mesa

Police Department (~~CMPD") initiated an investigation into a

potential drug trafficking target, later identified as ALVAREZ.




                                      2
Case 8:21-mj-00304-DUTY Document 1 Filed 04/29/21 Page 4 of 19 Page ID #:4




This investigation utilized a confidential informant) (~~the CI")

who was able to make contact with potential drug traffickers.

     7.    Beginning on February 3, 2021 and continuing to

February 26, 2021, ALVAREZ and his associate, RODRIGUEZ, sold

narcotics, specifically methamphetamine and fentanyl pills, to

the CI and a CMPD undercover police detective (the "UC").         The

transactions detailed below were video/audio recorded, with the

exception of the February 26, 2021 transaction, which was only

audio recorded - due to a malfunction with the covert video

recording device.    I know the following based on my personal

observations, database queries, speaking with the CI and the UC,

and reviewing the recordings of the transactions.        All

conversations that occurred during the below detailed

transactions and meetings with the targets occurred in the

Spanish language.    I relied on the UC's recollection and English

translation of the events since I do not speak Spanish.


1 The CI involved in this investigation cooperates in exchange
for United States immigration benefits, as well as monetary
gain. The CI has been paid as part of this investigation. The
CI has provided truthful and credible information related to
this investigation as well as previous investigations. A
criminal records checks revealed the following information: In
July 2007, the CI was convicted of possession of controlled
substances for sale. In 2012, the CI was arrested/detained for
a local ordinance violation in Garden Grove, CA. In 2017, the
CI was arrested by Customs and Border Protection for an alien
inadmissibility charge while attempting to enter the United
States at a port of entry and was sent back to Mexico. The CI
was able to gain entry back into the United States due to having
a valid issued parole card, which would legally allow entry at
CBP's discretion. The CI was detained by Customs and Border
Protection for a similar instance in June 2020, but was again
able to make legal entry back into the United States.




                                      3
Case 8:21-mj-00304-DUTY Document 1 Filed 04/29/21 Page 5 of 19 Page ID #:5




     8.    On or about January 19, 2021, the CI notified me that

he had potentially identified a subject, known as ~~Pedrito," who

was a potential source of narcotics.      The CI told me that he had

met a subject at a restaurant and discussed drug trafficking.

The subject told the CI that he knew Pedrito, a methamphetamine

trafficker.    The subject gave Pedrito's phone number to the CI.

The CI contacted Pedrito (later identified as ALVAREZ) and set

up a meeting on January 26, 2021 to discuss a narcotics

transaction.

     9.    On January 26, 2021, the CI along with the UC went to

the Ramada Hotel located in Costa Mesa, CA for their scheduled

meeting with ALVAREZ.    ALVAREZ met with the CI and UC outside at

that location.     ALVAREZ advised the UC and CI that he had access

to large amounts of fentanyl, heroine, oxycodone pills, and

methamphetamine.    ALVAREZ said he recently traveled to different

states to drop off drugs and collect money.       ALVAREZ provided

the UC with a free "sample" of methamphetamine.       The sample of

suspected methamphetamine weighed approximately 5.57 grams.

ALVAREZ quoted the UC a price of $1500 per pound of

methamphetamine, with a discount to $1400 per pound if they

purchased at least five pounds.     ALVAREZ told them that he had a

warehouse in Los Angeles where he stores his narcotics.        The

meeting was covertly video/audio recorded.

     10.   After the meeting, utilizing law enforcement

databases, a California driver's license was located for

ALVAREZ.   The UC positively identified the person he met as

ALVAREZ.
Case 8:21-mj-00304-DUTY Document 1 Filed 04/29/21 Page 6 of 19 Page ID #:6




      February 3, 2021 Undercover Purchase of Methamphetamine

      from ALVAREZ

      11.   The CI set up another meeting with ALVAREZ for

February 3, 2021 to purchase approximately five pounds of

methamphetamine, at the price of $1400 a pound.        The following

events occurred on February 3, 2021 and resulted in ALVAREZ

selling approximately 454 grams of methamphetamine to the UC and

CI:

            a.   At approximately 1:00 pm, the CI met with law

enforcement officers to discuss the buy operation.        I provided

the UC with HSI funds to purchase the methamphetamine from

ALVAREZ.    The deal was to take place at a Home Depot store

parking lot in Costa Mesa, CA.

            b.   At approximately 1:35 pm, the CI and the UC

arrived together at the Home Depot store.       Prior to arriving,

the UC turned on a hidden video/audio recorder on his person.

The UC parked in a parking stall located on the north side of

the Home Depot's parking lot and waited for ALVAREZ to arrive.

Prior to arriving, ALVAREZ called the CI and told him that he

only had one pound of methamphetamine because he had sold the

rest to a different person.     The UC agreed to buy the one pound

from ALVAREZ.    After several minutes, ALVAREZ called the CI and

told him he had arrived.     ALVAREZ arrived driving a white Honda

sedan with no valid registration displayed.       ALVAREZ parked

directly next to the UC's vehicle.

            c.   The UC and CI exited their vehicle and met with

ALVAREZ.    ALVAREZ apologized for not having the five pounds of



                                      5
Case 8:21-mj-00304-DUTY Document 1 Filed 04/29/21 Page 7 of 19 Page ID #:7




methamphetamine and said he would get more in two to three days.

ALVAREZ opened the trunk and retrieved a red shoe box.        ALVAREZ

opened the shoe box, which contained a pair of jeans.        ALVAREZ

removed the jeans from the shoe box and the UC was able to see a

clear plastic bag containing a large amount of suspected

methamphetamine.     ALVAREZ gave the box containing the

methamphetamine to the CI.     The CI walked over to the UC's

vehicle and opened the rear passenger door.       The CI placed the

box containing the methamphetamine on top of the rear passenger

seat and instructed the UC to look at it.       The UC entered the

backseat of the vehicle and examined the suspected

methamphetamine.     The UC confirmed that the bag weighed

approximately one pound.

           d.    The UC walked over to the CI and ALVAREZ and

confirmed the price with ALVAREZ.      ALVAREZ agreed to $1,400.00

for the pound.     The UC gave ALVAREZ $1,400.00 cash.     The UC told

ALVAREZ that he was interested in buying 1,000 counterfeit

oxycodone pills.     ALVAREZ agreed.   The UC told ALVAREZ he would

have the CI reach out to him to set up the deal in the near

future.

           e.    ALVAREZ also said that he was going to make a

phone call to see if he could drop off the remaining four

pounds.   ALVAREZ said he would let the UC know if he was able to

get the remaining four pounds later in the day.       The UC and the

CI returned to their vehicle and left the area.       ALVAREZ also

left the area.




                                       D
Case 8:21-mj-00304-DUTY Document 1 Filed 04/29/21 Page 8 of 19 Page ID #:8




            f.    Approximately five minutes later, ALVAREZ called

the CI saying he was going to pick up the four pounds and meet

them in about two to three hours.      The UC agreed.    ALVAREZ and

the UC agreed to meet at a Walmart store.       Later, ALVAREZ called

the CI and stated that he was not able to get the four pounds.

     12.    The suspected methamphetamine was sent to the U.S.

Customs and Border Protection ("CBP") laboratory for analysis.

I received a report from the CBP laboratory with the following

result:    The net weight of the sample is 446.07 g.      Confirmatory

analysis indicates the white crystals contain methamphetamine

h ydrochloride.    Analysis of the white crystals from the sample

indicates the sample has an overall methamphetamine

h ydrochloride purity of 99.6% by weight, with an uncertainty of

+/- 1.Oo at the 95o confidence level.

     February 10, 2021 Undercover Purchase of Methamphetamine

     from ALVAREZ and RODRIGUEZ

     13.   Following the deal, the CI and ALVAREZ agreed to meet

on February 10, 2021 for another methamphetamine buy.        The

following events occurred on February 10, 2021 and resulted in

ALVAREZ's associate, later identified as RODRIGUEZ, selling

approximately 891 grams of methamphetamine to the UC and CI:

           a.     The CI and ALVAREZ agreed to meet at 1:00 pm at

the El Calamar restaurant located at 315 W. 17th Street, in

Santa Ana, CA, for another methamphetamine buy.

           b.     At approximately 12:00 pm, the UC and CI met with

law enforcement officers to discuss the buy operation.        I




                                      7
Case 8:21-mj-00304-DUTY Document 1 Filed 04/29/21 Page 9 of 19 Page ID #:9




provided the UC with HSI funds to purchase the methamphetamine

from ALVAREZ.

             c.     At approximately 12:38 pm, the UC and CI drove

together to the El Calamar restaurant and went inside the

restaurant.       ALVAREZ sent a text to the CI to let him know that

his cousin instead was going to meet with them.       Then the UC

observed a Hispanic male and a Hispanic female walk into the

restaurant.       Based on surveillance, the subjects arrived at the

location in a red Volkswagen vehicle with California

registration 8JZK140.       The UC later identified the male as

RODRIGUEZ and the female as E.L. based on their California

Department of Motor Vehicles photographs.

             d.    After RODRIGUEZ and E.L. entered the restaurant,

RODRIGUEZ walked over to the UC's and CI's table and asked the

CI for his name.      The CI confirmed his name and greeted

RODRIGUEZ.      The CI invited RODRIGUEZ and E.L. to sit down with

them to eat.      RODRIGUEZ and E.L. agreed.   Once RODRIGUEZ sat

down, the CI asked RODRIGUEZ for his name.       RODRIGUEZ introduced

himself as "Abraham [Abrahan], I'm Pedro's cousin."

           e.      RODRIGUEZ stated that he only had two pounds of

methamphetamine.      RODRIGUEZ mentioned that the methamphetamine

had a strong odor of acetone and that it had a brown color.         The

UC asked RODRIGUEZ if the methamphetamine was brown because it

was inside of a gas tank.      RODRIGUEZ said he did not believe the

quality was not good.      RODRIGUEZ explained that they get large

shipments of methamphetamine, and as soon as they get the

methamphetamine, they sell it.
Case 8:21-mj-00304-DUTY Document 1 Filed 04/29/21 Page 10 of 19 Page ID #:10




            f.    RODRIGUEZ, E.L., the CI, and the UC ordered food

 and began conversing.    RODRIGUEZ and E.L. asked what car the UC

 and CI were driving and walked out before them.       RODRIGUEZ and

 E.L. entered the red Volkswagen Golf (CA 8JZK140) that was

 parked near the entrance of the restaurant.       RODRIGUEZ drove his

 vehicle towards the UC's vehicle.

            g.    Once RODRIGUEZ parked, E.L. remained in the

 vehicle while RODRIGUEZ, holding a white plastic bag, exited the

 vehicle.   RODRIGUEZ handed the bag, which contained the

 suspected methamphetamine, to the CI.      The CI opened the front

 passenger door of the UC's vehicle and sat down inside to

 examine the methamphetamine.     The UC was standing directly next

 to the CI as he examined two clear plastic bags in the bag that

 contained the suspected methamphetamine.

            h.   Once the UC confirmed the bags contained the

 suspected methamphetamine, the UC confirmed the price with

 RODRIGUEZ who said it was going to be "14" ($1,400.00) for each

 pound.   The UC paid RODRIGUEZ $2,800.00 cash for approximately

 two pounds of methamphetamine.     After he paid RODRIGUEZ, the UC

 informed RODRIGUEZ that he was interested in buying the "M30's"

 (Oxycodone pills).    RODRIGUEZ said to let him know if they

 needed anything else.    RODRIGUEZ said, ~~As soon as they enter,

 he can let you guys know."     The UC understood that to mean that

 ALVAREZ would let them know when he had the pills available.

 The CI and UC entered the UC's vehicle and left the area.        The

 meeting and transaction was video/audio recorded by the UC.




                                       E
Case 8:21-mj-00304-DUTY Document 1 Filed 04/29/21 Page 11 of 19 Page ID #:11




       14.   The suspected methamphetamine was sent to the CBP

 laboratory for analysis. I received a report from the CBP

 laboratory with the following result: The net weight of the

 crystals are 445.02 g (Bag A) and 446.10 g (Bag B).

 Confirmatory analysis indicates the white crystals contain

 methamphetamine hydrochloride.     Analysis of the white crystals

 from bags A and B indicates the sample has an overall

 methamphetamine hydrochloride purity of 95.10 by weight, with an

 uncertainty of +/- 1.Oo at the 95o confidence level.

      February 17, 2021 Undercover Purchase of Methamphetamine

      from ALVAREZ

      15.    Following the deal, the CI set up a future meeting

 with ALVAREZ on February 17, 2021 to purchase additional

 methamphetamine.    The following events occurred on February 17,

 2021 and resulted in ALVAREZ selling the CI approximately 889

 grams of methamphetamine:

             a.   The CI was in contact with ALVAREZ who agreed to

 meet the CI and the UC at 1:00 pm, at the Norms restaurant,

 located at 102 E. 17th Street, in Santa Ana.       At approximately

 12:00 pm, I met with the CI, the UC, and other law enforcement

 to discuss the safe execution of the "buy-walk" operation with

 ALVAREZ.    I provided the UC with HSI funds to purchase two

 pounds of methamphetamine from ALVAREZ.

             b.   At approximately 12:31 pm, the UC and CI drove to

 the Norms restaurant.    Prior to arriving, the UC turned on his

 CMPD issued hidden video/audio recorder.       Once they arrived, the

 UC and CI walked to the restaurant and waited for ALVAREZ to



                                       10
Case 8:21-mj-00304-DUTY Document 1 Filed 04/29/21 Page 12 of 19 Page ID #:12




 arrive.   At approximately 12:55 pm, ALVAREZ sent the CI a

 message stating that he was nearby.        Shortly thereafter, ALVAREZ

 arrived and parked at the Norms parking lot.       CMPD detectives

 and I parked near the Norms restaurant and conducted

 surveillance.    After several minutes, ALVAREZ advised the CI

 that he had arrived.     The CI asked ALVAREZ to walk inside the

 restaurant and join them.     ALVAREZ refused and said that he was

 going to go to the gas station to fuel up his car.        The CI told

 ALVAREZ that they would meet with him shortly.

            c.    The CI and UC went to their vehicle and waited

 for ALVAREZ to arrive.    A few minutes later, ALVAREZ arrived

 driving the same white Honda sedan that was previously seen.

 ALVAREZ parked next to the UC's vehicle.       The UC was able to see

 that ALVAREZ was driving and there was an unknown Hispanic male

 in the front passenger seat.

            d.   Once ALVAREZ parked, ALVAREZ exited his vehicle

 and walked up to the front passenger window of the UC's vehicle.

 The CI and UC remained inside of their vehicle.       They greeted

 ALVAREZ who immediately asked about the two pounds they had

 previously bought from RODRIGUEZ.      The CI and UC told ALVAREZ

 that the two pounds were of poor quality.       ALVAREZ said that the

 two pounds that his cousin sold them were brown because they had

 been wrapped with coffee.

            e.   ALVAREZ walked back to his vehicle, reached

 inside, and grabbed a white plastic bag containing the two

 pounds of suspected methamphetamine.       ALVAREZ handed the bag to

 the UC through the open passenger window.       ALVAREZ said the



                                       11
Case 8:21-mj-00304-DUTY Document 1 Filed 04/29/21 Page 13 of 19 Page ID #:13




 methamphetamine was covered in oil.        The CI and UC opened the

 bag and saw two large bundles wrapped in saran wrap.        The saran

 wrap was covered in what appeared to be and smelled like engine

 oil.

              f.   The UC told ALVAREZ that he wanted to buy "M30"

 (oxycodone) pills.     ALVAREZ said he did not have any right now.

 ALVAREZ asked how many the UC wanted to buy.        The UC told

 ALVAREZ that he wanted to buy one thousand pills.        ALVAREZ asked

 if he had a good customer that could buy the pills from the UC.

 The UC informed ALVAREZ that he could sell the "M30" pills for

 about $15.00 each pill.

              g.   The UC handed ALVAREZ $2,800.00 cash for the two

 pounds of suspected methamphetamine.       ALVAREZ got in his vehicle

 and drove away from the area.     The UC and CI also drove away

 from the area concluding the operation.

        16.   The suspected methamphetamine was sent to CBP

 laboratory for analysis.     I received a report from the CBP

 laboratory with the following result:       The net weight of the

 crystals are 445.58 g (Bag A) and 443.70 g (Bag B).

 Confirmatory analysis indicates the white crystals contain

 methamphetamine hydrochloride.     Analysis of the white crystals

 from bags A and B indicates the sample has an overall

 methamphetamine hydrochloride purity of 99.70 by weight, with an

 uncertainty of +/- 1.Oo at the 95o confidence level.

        February 26, 2021 Undercover Purchase of Fentanyl Pills

        from ALVAREZ and RODRIGUEZ and Discussion of More

        Methamphetamine Buy



                                       12
Case 8:21-mj-00304-DUTY Document 1 Filed 04/29/21 Page 14 of 19 Page ID #:14




      17.   Following the deal, the CI and UC met with ALVAREZ and

 RODRIGUEZ on February 26, 2021 to purchase fentanyl pills.         The

 following events occurred on February 26, 2021 and resulted in

 ALVAREZ and RODRIGUEZ selling about 1000 fentanyl pills, with an

 approximate net weight of 106.93 grams, to the CI and UC:

            a.    The CI was in contact with ALVAREZ who agreed to

 meet the CI and UC at 3:00 pm in Huntington Beach, CA.

            b.    At approximately 2:00 pm, the UC met me,

 Huntington Beach Police Department (HBPD) detectives, and CMPD

 detectives to discuss the safe execution of the "buy-walk"

 operation with ALVAREZ.     I provided the UC with HSI funds to

 purchase the fentanyl pills from ALVAREZ.

            c.   On or about 2:20 pm, the UC drove to the

 Walgreens store, located at 19501 Beach Blvd, in Huntington

 Beach.   Prior to arriving, the UC turned on his video and audio

 recording devices.    The UC later discovered that his video

 recording device failed to record, and only an audio recording

 of the operation existed.

            d.   Once the UC arrived at the area of the Walgreens

 store, he met with the CI and waited for ALVAREZ to arrive.

 ALVAREZ had contacted the CI earlier in the day and requested

 that they meet him at a Home Depot store in Santa Ana.        The CI

 advised ALVAREZ that he could not meet in Santa Ana and

 requested he meet them at the Walgreens store.       ALVAREZ agreed.

            e.   ALVAREZ later arrived driving his same white

 Honda Accord.   The UC and CI exited their vehicle and walked

 over to ALVAREZ's vehicle, parked directly next to them.



                                       13
Case 8:21-mj-00304-DUTY Document 1 Filed 04/29/21 Page 15 of 19 Page ID #:15




 ALVAREZ rolled down the driver's side window and the rear

 driver's side passenger window.      The UC observed that ALVAREZ

 was driving, and RODRIGUEZ was sitting in the front passenger

 seat.    The UC greeted both ALVAREZ and RODRIGUEZ.

            f.    ALVAREZ handed the UC a small purple plastic bag

 with the words, "White Runtz", written on it.       The UC asked

 ALVAREZ if the bag contained the 1000 pills.       ALVAREZ said it

 did.    The UC then asked ALVAREZ if they had counted the pills.

 ALVAREZ replied, "We counted them already."       The UC opened the

 bag and saw a large amount of blue pills with "M" on one side

 and the number "30" on the other side.

            g.    The UC asked ALVAREZ if the pills were "good."

 ALVAREZ told the UC to be careful because the pills were strong.

 The UC handed ALVAREZ $3,200.00 which was the agreed upon price

 for the pills.     ALVAREZ took the money and began counting it.

 ALVAREZ also asked RODRIGUEZ to help him count the money.         After

 ALVAREZ and RODRIGUEZ counted the money and confirmed the entire

 amount, ALVAREZ asked if they wanted to buy more

 methamphetamine.     The CI asked ALVAREZ if he was willing to come

 down on the price.     ALVAREZ said the lowest he could do was

 $1,400.00 per pound.

            h.    ALVAREZ further stated that he had access to

 large amounts of fentanyl.     ALVAREZ said he would sell a "brick"

 (one kilogram) of fentanyl for $24,000.00.       The UC told ALVAREZ

 that he would be interested in buying half a kilo.        ALVAREZ said

 he had another customer who is interested in buying the other

 half of the kilogram.



                                       14
Case 8:21-mj-00304-DUTY Document 1 Filed 04/29/21 Page 16 of 19 Page ID #:16




            i.    ALVAREZ opened the glove compartment in his

 vehicle and removed a Narcan nasal spray.        ALVAREZ told the UC

 that the pills can kill you and explained how the Narcan nasal

 spray worked.    ALVAREZ said the pills he had just sold him

 contained high levels of fentanyl.         ALVAREZ then told the UC

 that he sold counterfeit pills to a Caucasian male who consumed

 a pill in front of him.     According to ALVAREZ, the Caucasian

 male overdosed right in front of him and ALVAREZ had to use the

 Narcan to prevent the male from dying.

            j.   ALVAREZ gave the UC a small marijuana plant and a

 beer as gifts before leaving the area.        After ALVAREZ left the

 area, the UC disposed of the beer and later disposed of the

 marijuana plant at the CMPD.

      18.   The suspected fentanyl pills were sent to CBP

 laboratory for analysis.     I received a report from the CBP

 laboratory with the following result:        992 round blue tablets

 stamped with M on one side and 30 on the other.        The net weight

 of the blue tablets was 106.93 g.      Confirmatory analysis

 indicates the blue tablets contain fentanyl.        In the lab's

 opinion, the sample also contains 4-ANPP.        Fentanyl and 4-ANPP

 are Schedule II controlled substances under 21 C.F.R. Part 1308.

 In the lab's opinion, three out of the five analyzed blue

 tablets also contain tramadol, a Schedule IV controlled

 substance under 21 C.F.R. Part 1308.

      April 28, 2021 Undercover Meeting with ALVAREZ and

      RODRIGUEZ to Purchase Approximately 22 Pounds of

      Methamphetamine and Subsequent Arrests



                                       15
Case 8:21-mj-00304-DUTY Document 1 Filed 04/29/21 Page 17 of 19 Page ID #:17




       19.   Following the deal, the CI was in contact with ALVAREZ

 who agreed to meet with the CI and UC on April 28, 2021 in Costa

 Mesa to sell approximately 22 pounds of methamphetamine.

 ALVAREZ agreed to meet the CI and UC at the Home Depot store,

 located at 2300 Harbor Blvd., Costa Mesa, CA.

      20.     On April 28, 2021, at approximately 4:00 pm, ALVAREZ

 notified the CI that he had arrived.      HSI agents, CMPD

 detectives, and I were in the area conducting surveillance.           The

 UC and CI arrived at the parking lot of Home Depot.        Prior to

 arriving, the UC turned on his video/audio recorder.

      21.    ALVAREZ arrived a short time later and parked next to

 the UC's vehicle.    The UC and CI exited the vehicle and met with

 ALVAREZ.    Shortly after, RODRIGUEZ arrived and parked next to

 the UC's vehicle.    Once RODRIGUEZ arrived, ALVAREZ asked the UC

 if he wanted to see the methamphetamine and began to walk

 towards RODRIGUEZ's vehicle.     The UC followed and opened the

 back passenger door of RODRIGUEZ's vehicle.       The UC greeted

 RODRIGUEZ and shook his hand.     The UC saw a gray duffle bag in

 the rear passenger seat.     The UC opened the bag and saw a large

 amount of clear plastic bags containing suspected

 methamphetamine.    The UC examined several of the bags and placed

 them back inside the duffle bag.      The UC used a key phrase to

 allow law enforcement, who was listening in, to know that he had

 observed the suspected methamphetamine.

      22.    The UC told ALVAREZ that he was going to get the money

 and began to walk back to the UC's vehicle.       Law enforcement

 officers then arrived and detained ALVAREZ, RODRIGUEZ, and a
Case 8:21-mj-00304-DUTY Document 1 Filed 04/29/21 Page 18 of 19 Page ID #:18




 male passenger seated in ALVAREZ's vehicle (later identified as

 E.A.)         ALVAREZ, RODRIGUEZ, and E.A. were later transported to

 the CMPD jail for booking.

         23.    The suspected methamphetamine was weighed at CMPD in

 its packaging.       There were about 24 bundles, weighing

 approximately 10.82 kilograms, or 23.85 pounds.       The suspected

 methamphetamine is stored at CMPD and will be sent to CBP

 laboratory for analysis.       Based on my training and experience,

 which includes observing methamphetamine, I submit that there is

 probable cause to believe that the narcotics taken during the

 undercover operation and subsequent arrests are in fact

 methamphetamine.

      24.       I attempted to interview ALVAREZ and RODRIGUEZ, but

 after reading their Miranda Rights, ALVAREZ requested a lawyer

 and RODRIGUEZ stated that he did not want to speak with me.

 //

 //




                                        17
Case 8:21-mj-00304-DUTY Document 1 Filed 04/29/21 Page 19 of 19 Page ID #:19




                              IV. CONCLUSION

       25.   For all the reasons described above, there is probable

  cause to believe that ALVAREZ and RODRIGUEZ violated 21 U.S.C.

  ~~ 841(a)(1), (b)(1)(A)(viii) (Possession with Intent to

  Distribute 50 Grams or More of Methamphetamine).




                                                  /s/
                                     Michael Rodriguez, Special Agent
                                     Homeland Security Investigations


  Attested to by the applicant in
  accordance with the requirements
  of Fed. R. Crim. P. 4.1 by
  telephone on this 29th day of
  April, 2021.




        BLE JOHN D. EAR
     TED STATES MAGISTRA     JUDGE
